 1   JENNIFER BERGH
     Nevada Bar No. 14480
 2   QUILLING SELANDER LOWNDS
 3   WINSLETT & MOSER, P.C.
     6900 N. Dallas Parkway, Suite 800
 4   Plano, Texas 75024
     Telephone: (214) 560-5460
 5   Facsimile: (214) 871-2111
     jbergh@qslwm.com
 6
     COUNSEL FOR TRANS UNION LLC
 7
     **Designated Attorney for Personal Service**
 8   Trevor Waite, Esq.
     Nevada Bar No.: 13779
 9   6605 Grand Montecito Parkway, Suite 200
     Las Vegas, Nevada 89149
10

11                             IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF NEVADA
12
     CORY ANTFLICK,                                       Case No. 2:19-cv-02051-RFB-BNW
13

14                            Plaintiff,                  JOINT MOTION AND ORDER
                                                          EXTENDING DEFENDANT TRANS
15   v.                                                   UNION LLC’S TIME TO FILE AN
                                                          ANSWER OR OTHERWISE RESPOND
16   EQUIFAX INFORMATION SERVICES LLC,                    TO PLAINTIFF’S COMPLAINT
     EXPERIAN INFORMATION SOLUTIONS,
17   INC, TRANS UNION, LLC, and WELLS                     (FIRST REQUEST)
     FARGO BANK, NA,
18
                               Defendants.
19

20               Plaintiff Amanda Gates (“Plaintiff”) and Defendant Trans Union LLC (“Trans Union”),

21   by and through their respective counsel, file this Joint Motion Extending Defendant Trans

22   Union’s Time to File an Answer or Otherwise Respond to Plaintiff’s Complaint.

23               On November 27, 2019, Plaintiff filed his Complaint. The current deadline for Trans

24   Union to answer or otherwise respond to Plaintiff’s Complaint is December 24, 2019. The

25   allegations in Plaintiff’s Complaint date back to November 2018.         Trans Union requires

26   additional time to locate and assemble the documents relating to Plaintiff’s allegations, any

27   disputes Plaintiff submitted to Trans Union, and Trans Union’s investigation of any such

28   disputes. Further, Trans Union’s counsel will need additional time to review the documents and

                                                                                                  1
     4143413.1
 1   respond to the allegations in Plaintiff’s Complaint. This Joint Motion is made in good faith and

 2   not for the purposes of delay.

 3               Plaintiff has agreed to extend the deadline in which Trans Union has to answer or

 4   otherwise respond to Plaintiff’s Complaint up to and including January 7, 2020. This is the first

 5   motion for extension of time for Trans Union to respond to Plaintiff’s Complaint.

 6   Dated this 24th day of December 2019.
                                                  QUILLING SELANDER LOWNDS
 7                                                WINSLETT & MOSER, P.C.
 8
                                                   /s/ Jennifer Bergh
 9                                                JENNIFER BERGH
                                                  Nevada Bar No. 14480
10                                                6900 N. Dallas Parkway, Suite 800
                                                  Plano, TX 75024
11
                                                  (214) 871-2100
12                                                (214) 871-2111 Fax
                                                  jbergh@qslwm.com
13                                                Counsel for Trans Union LLC
14                                                HAINES & KRIEGER, LLC
15

16                                                 /s/ Miles N. Clark
                                                  DAVID H. KRIEGER
17                                                Nevada Bar No. 9086
                                                  8985 S. Eastern Ave., Suite 350
18
                                                  Henderson, NV 89123
19                                                (702) 880-5554
                                                  (702) 385-5518 Fax
20                                                dkrieger@hainesandkrieger.com
                                                  Counsel for Plaintiff
21

22

23

24

25

26

27

28

                                                                                                    2
     4143413.1
 1                                               ORDER

 2               The Joint Motion for Extension of Time for Trans Union LLC to file an answer or

 3   otherwise respond is so ORDERED AND ADJUDGED.

 4           IT IS SO ORDERED
                 Dated this ______ day of ______________________, 2019.
 5
             DATED: April 30, 2019
                    12/26/19
 6

 7                                         UNITED STATES MAGISTRATE JUDGE

 8
             __________________________________________________
 9           BRENDA WEKSLER
10           UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                                              3
     4143413.1
